Citation Nr: 0840470	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  02-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected degenerative disc disease of the lumbosacral spine 
with status post fusion at L5-S1, currently evaluated 40 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1984. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In a December 1984 rating decision, service connection was 
granted for status post spine fusion, L5-S1, with left mild 
chronic L4-L5 radiculopathy.  A 10 percent disability rating 
was assigned effective February 22, 1984.

On May 23, 2001, the veteran filed a claim for an increased 
rating for her spinal disability.  In the August 2001 rating 
decision, the RO assigned a 20 percent disability rating for 
degenerative disc disease of the lumbosacral spine, status 
post fusion of L5-S1, effective July 20, 2000.  The veteran 
perfected an appeal as to the assigned disability rating.

In February 2004, the Board remanded the issue for further 
development.  The veteran underwent a VA examination in June 
2004.  In a July 2004 rating decision, the RO assigned a 40 
percent disability rating for the lumbar spine disability 
effective June 20, 2004.  The veteran did not express 
satisfaction with the increased rating.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  

In April 2005 and again in April 2006, the Board remanded the 
case for further development.  In an October 2007 
supplemental statement of the case (SSOC), the AMC continued 
the previous denial of a rating in excess of 40 percent for 
the lumbar spine disability.  The case has been returned to 
the Board for further appellate action.  

Issues not on appeal

In the July 2004 rating decision, the RO assigned the 40 
percent disability rating for the lumbar spine disability 
effective June 20, 2004.  In August 2004, the veteran filed a 
Notice of Disagreement (NOD) as to the effective date of June 
20, 2004 for the assignment of the 40 percent disability 
rating.  The RO did not issue a Statement of the Case (SOC) 
in response to the NOD.  

In April 2006, the Board remanded the issue of the veteran's 
entitlement to an effective date earlier than June 20, 2004 
for the assignment of a 40 percent disability rating for the 
lumbar spine disability in order for the agency of original 
jurisdiction to issue a SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999)
[where a NOD is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued].   In July 2007, 
the AMC issued a SOC.  The veteran did not file a substantive 
appeal [VA Form 9 or similar document].  Thus, an appeal has 
not been perfected as to the earlier effective date issue.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

In an October 2007 rating decision, service connection was 
granted for radiculopathy of the right lower extremity and a 
separate 20 percent disability rating was assigned, effective 
May 18, 2005.  The veteran has not expressed disagreement 
with that determination.  See Archbold, supra.

Thus, the only issue now before the Board is that of the 
veteran's entitlement to an increased rating for her service-
connected lumbar spine disability. 




FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by complaints of pain and limitation of motion.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
degenerative disc disease of the lumbosacral spine with 
status post fusion at L5-S1, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the service-
connected degenerative disc disease of the lumbosacral spine 
with status post fusion at L5-S1 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002).

2.  The criteria for referral for the service-connected 
degenerative disc disease of the lumbosacral spine with 
status post fusion at L5-S1 on an extra-schedular basis are 
not met.  38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for her service-
connected lumbar spine disability.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


Stegall concerns

In February 2004, the Board remanded the claim to provide 
proper notice under the Veterans Claims Assistance Act of 
2000 (VCAA), to obtain any additional treatment records dated 
from June 2002, and to afford the veteran a VA examination.

In February 2004, the AMC provided appropriate VCAA notice.  
This will be discussed in greater detail in the Board's VCAA 
discussion below.  The AMC obtained additional VA treatment 
records, and the veteran underwent a VA examination in June 
2004 that complied with the directives of the February 2004 
remand.  

In April 2005, the Board remanded the claim for to obtain 
additional VA medical records and to obtain an examination of 
the veteran by both an orthopedic surgeon and a specialist in 
neurological disorders.  The Board's reasoning as to the 
necessity  for two examinations is obscure.  Later in April 
2005, additional VA medical records were obtained.  In May 
2005, the veteran underwent a VA examination which was 
conducted by one physician.  The May 2005 VA examination 
arguably did not comply with the directives of the April 2005 
Board remand.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998)  

In April 2006, the Board noted, based on a review of the 
entire claims file, that the AMC had effectively satisfied 
the directives of the Board remands.  In that regard, the 
Board noted that the May 2005 VA examiner indicated that 
there had been no significant change in the veteran's lumbar 
spine disability since the June 2004 VA examination and that, 
thus, additional examination was not medically indicated.  
The Board also indicated that the additional VA treatment 
records provided a reasonable substitute for the examinations 
the Board requested.  See 38 C.F.R. § 3.326(b) (2008).  See 
April 2006 remand, page 3.  The Board concluded that its 
April 2005 remand instructions were unnecessarily complex and 
burdensome to both the veteran and VA medical personnel.  The 
Board found that after having reviewed the recently added 
medical evidence, the medical record was adequate and no 
further medical examination was required.  See April 2006 
remand, page 3.

In April 2006, the Board remanded the claim again to obtain 
additional VA treatment records and to provide proper VCAA 
notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In May 2006, the AMC provided appropriate VCAA 
notice pursuant to Dingess.  This will be discussed in 
greater detail in the Board's VCAA discussion below.  In June 
2006, additional VA treatment records were obtained.  The 
claim was readjudicated via the 
October 2007 SSOC.

In short, the Board's remand instructions have been 
effectively complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]; see also Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) [although under Stegall VA is 
required to comply with remand orders, substantial 
compliance, not absolute compliance, is required].  

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the AMC informed the veteran of VA's duty to 
assist her in the development of her claim in letters sent in 
February 2004 and May 2006, which were specifically intended 
to address the requirements of the VCAA.

Both VCAA letters informed the veteran of the evidence 
necessary to establish entitlement to an increased rating.  
As for the evidence to be provided by the veteran, in both 
VCAA letters the AMC asked the veteran to identify and send 
relevant medical evidence.  The AMC provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated her for her claimed disability.

Moreover, in both VCAA letters, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on her claim.  
[VA examinations were conducted in June 2002, June 2004, May 
2005, and September 2007.]

In both VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.  

In the May 2006 VCAA letter, the AMC informed the veteran 
that she should submit any evidence in his possession 
relevant to her claim, as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  See the May 11, 2006 VCAA letter, page 2.  That VCAA 
letter thus complied with the "give us everything you've 
got" requirement formerly contained in 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.  

[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353, 23,353-56 
(Apr. 30, 2008) [codified at 38 C.F.R. § 3.159 (2008)].  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.]

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Elements (1), (2), and (3) are not at issue.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the May 2006 
VCAA letter, pages 7-8.



(iii.) Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in both 
VCAA letters the veteran was informed that to substantiate 
her claim for an increased rating for degenerative disc 
disease of the lumbar spine, the evidence must show that her 
service-connected disability has increased in severity.  See, 
e.g., the February 26, 2004 VCAA letter, page 1.  Therefore, 
the veteran was informed that to substantiate a claim, she 
must provide medical or lay evidence demonstrating a 
worsening or increase in severity.  

As for medical or lay evidence demonstrating the effect that 
worsening has on the claimant's employment and daily life, 
the AMC told the veteran in the February 2004 VCAA letter the 
following:

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. . . .  If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.

See the February 26, 2004 VCAA letter, pages 1-2.

In the May 2006 VCAA letter, the veteran was informed that 
examples of evidence she should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how your condition affects his ability 
to work; and statements discussing his disability symptoms 
from people who have witnessed how the symptoms affect you.  
The veteran was informed that examples of evidence she should 
tell VA about or give to VA that may affect how VA determines 
the effective date of any benefits includes information about 
continuous treatment or when treatment began; service medical 
records in your possession that you may not have sent us; or 
reports of treatment for your condition while attending 
training in the Guard or Reserve.  Therefore, the veteran was 
informed that to substantiate a claim, she must provide 
medical or lay evidence demonstrating a worsening or increase 
in severity and the effect that worsening has on her 
employment and daily life.

As to first prong of the holding of Vazquez-Flores, the VCAA 
letters did not indicate that specific measurements as to 
limitation of motion of the lumbar spine are necessary for a 
higher rating for a rating in excess of 20 percent under the 
current rating criteria.  However, the essential fairness of 
the adjudication was not affected because the veteran had 
actual knowledge of this requirement.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  See 
Vazquez-Flores, at 48, citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  In this case, the veteran's 
representative in the March 2005, April 2006, and September 
2008 appellant's post-remand briefs discussed the rating 
criteria.  See, e.g., September 2008 appellant's post-remand 
brief, pages 2-3.  Thus, the veteran through her 
representative has actual knowledge of what is required to 
establish an increased rating.

As to the third prong of the holding in Vazquez-Flores, in 
the May 2006 VCAA letter, the AMC informed the veteran that 
the rating for her disability can be changed if there are 
changes in her condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The AMC stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The AMC indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
her impairment is not adequately covered by the schedule.  
The AMC stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence she should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing her disability 
symptoms from people who have witnessed how the symptoms 
affected her.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the May 2006 VCAA letter, the AMC told the veteran 
the following as examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation:

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.  ...  If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.

See the May 11, 2006 VCAA letter, pages 1-2.

In the May 2006 VCAA letter, the veteran was informed that 
examples of evidence she should tell VA about or give to VA 
that may affect how VA assigns a disability evaluation 
includes recent Social Security determinations; statements 
from employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; and statements discussing her disability symptoms 
from people who have witnessed how the symptoms affect her.  

In short, the dictates of Vazquez-Flores have been fully and 
effectively complied with. 

(iv.)  Pelegrini

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In this case, the increased rating claim was adjudicated 
in August 2001, prior to the VCAA letters.

However, the veteran's claim was readjudicated following the 
issuance of the February 2004 and May 2006 VCAA letters, and 
after that the veteran was allowed the opportunity to present 
evidence and argument in response.  Specifically, the claim 
was readjudicated in SSOCs dated in 2005 and 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran and her representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice.

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
The evidence of record includes VA and private treatment 
records, and reports of VA examinations, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of this issue has been 
identified and obtained.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2008).  She has retained the services of a 
representative who has presented written argument on her 
behalf.  She has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.

Specific rating criteria

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with disorders of the spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome, Diagnostic Code 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  See 68 Fed. Reg. 51,454 (Aug. 27, 
2003).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.

In the August 2001 rating decision, the RO rated the 
veteran's lumbar spine disability as 20 percent disabling by 
analogy under former Diagnostic Code 5293 [intervertebral 
disc syndrome].  In the July 2004 rating decision, the RO 
rated the veteran's lumbar spine disability as 40 percent 
disabling by analogy under current Diagnostic Code 5242 
[degenerative arthritis of the spine].  

The Board notes that the veteran was provided with the 
amended regulations the SSOCs.  Accordingly, there is no 
prejudice to the veteran in deciding this appeal based on 
those regulations.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the veteran has been given adequate notice to respond 
and, if not, whether he has been prejudiced thereby].

The Board will therefore evaluate the veteran's service-
connected lumbar spine disability under both the former and 
the current schedular criteria, keeping in mind that the 
revised criteria may not be applied to any time period before 
the effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2008); VAOPGCPREC. 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.) The former schedular criteria

Diagnostic Code 5293, effective prior to September 23, 2002, 
provided a 60 percent rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief.  A 40 percent rating was provided 
for severe symptomatology manifested by recurring attacks 
with little intermittent relief.   A 20 percent rating was 
warranted for moderate symptomatology manifested by recurring 
attacks.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior 
to September 23, 2002).

Under former Diagnostic Code 5292, severe limitation of 
motion of the lumbar spine warranted a 40 percent rating, 
moderate limitation of motion of the lumbar spine warranted a 
20 percent rating, and slight limitation of motion of the 
lumbar spine warranted a 10 percent rating.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2005).  
The Board observes that, in general, "slight" is defined as 
"small in amount or extent; not great or intense."  See 
Webster's New World Dictionary, Third College Edition (1988), 
1262.  "Moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc."  Id. at 871.  
"Severe" is generally defined as "of a great degree: 
serious."  Webster's Ninth New Collegiate Dictionary 1078 
(1990).

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine;

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  [This has in fact been done in this case.]

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (effective from 
September 26, 2003).



The current schedule for evaluating intervertebral disc 
syndrome provides the following criteria:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months;

20% With incapacitating episodes having a total duration of 
at least 2 weeks but less than 4 weeks during the past 12 
months.

Note (1): For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the August 2001 rating decision, the RO rated the 
veteran's lumbar spine disability under former Diagnostic 
Code 5293.  As was indicated above, this diagnostic code 
encompasses neurological symptomatology.  

In the July 2004 rating decision, the AMC rated the lumbar 
spine disability under the current Diagnostic Code 5242.  In 
an October 2007 rating decision, the AMC separately rated 
orthopedic and neurological disabilities associated with the 
lumbar spine disability, effective May 18, 2005.  See 38 
C.F.R. § 4.25 (2007); see also Note (1) of the current 
general rating formula for diseases and injuries of the 
spine.  
The orthopedic component of the service-connected disability 
is rated under the current General Rating Formula for 
Diseases and Injuries of the Spine.  
The neurological component received a separate 20 percent 
rating based on neurological symptoms in the right lower 
extremity by analogy to Diagnostic Code 8520 [sciatic nerve, 
paralysis of].  The veteran has not appealed the disability 
rating assigned for the neurological component of the 
disability.  

The Board agrees with the AMC that the orthopedic and 
neurological manifestations of the service-connected back 
disability should be separately rated effective May 18, 2005.  
Nerve conduction and EMG testing on May 18, 2005 clearly 
shows an acute L5 radiculopathy on the right.  The use of 
former Diagnostic Code 5293 and current Diagnostic Code 5243 
[intervertebral disc syndrome], which rate based on 
neurological symptomatology, is not appropriate from May 18, 
2005 to the present, since rating the neurological symptoms 
under those diagnostic codes as well as under Diagnostic Code 
8520 would constitute prohibited pyramiding.  See 38 C.F.R. § 
4.14 (2008); see also Fanning v. Brown, 4 Vet. App. 225 
(1993) [the evaluation of the same disability under various 
diagnoses is to be avoided].  



The question then becomes whether orthopedic and neurological 
manifestations of the service-connected back disability 
should be separately rated prior to May 18, 2005.  The 
medical evidence does not show that the veteran had an 
identifiable,  separately ratable neurological problem prior 
to May 18, 2005, when acute L5 radiculopathy on the right was 
identified.  Prior to that date, the veteran had occasional 
vague complaints of pain radiating into the right lower 
extremity.  However, the June 2004 VA examiner noted that 
there was "really no evidence that [the lumbar spine 
disability] involves the nerves."  See report of the June 
2004 VA examination, page 1.  The examiner noted that a 
recent magnetic resonating imaging (MRI) scan of the lumbar 
spine showed no evidence of nerve root encroachment and that 
the pain in the right lower extremity was probably a referred 
pain and not a true radicular nerve root pain.  Acute L5 
radiculopathy on the right was not diagnosed until the nerve 
conduction and EMG testing on May 18, 2005.  Therefore, prior 
to May 18, 2005, the medical evidence does not show any 
specific manifestations of a separately ratable neurological 
problem.

The next question is whether the service-connected back 
disability should be rated under the former Diagnostic Code 
5293 and current Diagnostic Code 5243 prior to May 18, 2005.  
As has been discussed above, although the veteran had 
complaints of pain in the right lower extremity, there was 
virtually no objective medical evidence of such 
symptomatology prior to May 18, 2005.  Instead, the medical 
evidence prior to May 18, 2005 shows that the veteran's 
primary complaint was pain and limitation of motion in the 
lumbar spine.  Additionally, the Board notes that the 
evidence shows no treatment for recurring attacks of 
intervertebral disc syndrome, or incapacitating episodes 
which required physician-prescribed bed rest and treatment by 
a physician.  Specifically, the report of the September 2007 
VA examination shows that the veteran has not had episodes of 
incapacitation.  

In short, there is a lack of evidence of objective 
neurological symptomatology prior to May 18, 2005, as well as 
a lack of evidence of recurring or incapacitating episodes of 
intervertebral disc syndrome during that period.  In light of 
the medical and other evidence showing limitation of motion 
of the lumbar spine is the predominant symptom, the Board 
finds that the veteran's lumbar spine disability is more 
appropriately rated based upon limitation of motion under the 
old Diagnostic Code 5292 and the current General Schedule for 
Rating Spinal Disabilities prior to May 18, 2005.  

Schedular rating

(i) The former schedular criteria

The veteran is receiving the maximum rating, 40 percent, for 
her lumbar spine disability under the old Diagnostic Code 
5292.  

(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 40 percent, unfavorable ankylosis of the 
thoracolumbar spine must be present.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  

There is no evidence of ankylosis in the medical records.  
Therefore, a rating in excess of 40 percent for the lumbar 
spine disability under the current schedular criteria is not 
warranted.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The currently assigned 40 percent is the maximum rating for 
limitation of motion of the lumbar spine under either the old 
Diagnostic Code 5292 or the current general schedule for 
rating spinal disabilities (absent ankylosis).  DeLuca 
considerations are therefore inapplicable.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) [if a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable].

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for her lumbar spine 
disability was filed on May 23, 2001.  In this case, 
therefore, the relevant time period is from May 23, 2000 to 
the present. 

Staged ratings have in fact been assigned by the RO.  Prior 
to July 20, 2000, the lumbar spine disability was rated as 10 
percent disabling. In the August 2001 rating decision, a 20 
percent disability rating was assigned effective July 20, 
2000.  In the July 2004 rating decision, a 40 percent 
disability rating was assigned effective June 20, 2004.  

(i.)  The former schedular criteria

To warrant an increased rating under the former schedular 
criteria, the evidence must show severe limitation of motion 
of the lumbar spine prior to June 20, 2004.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  

The report of the June 2002 VA examination shows the 
following range of motion:



Forward 
Flexion
90
Extension
15
Lateral 
Flexion
15

[The report of the June 2002 VA examination does not reflect 
that rotation of the lumbar spine was measured.]  

Normal range of motion of the lumbar spine is the following: 
forward flexion to 90 degrees; extension to 30 degrees; 
lateral flexion to 30 degrees; and lateral rotation to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V (2008).

A December 2001 VA treatment record reflects that lumbar 
spine flexibility was normal except for extension being 
reduced to 50 to 75 percent of normal.  
This medical evidence shows limited motion which cannot be 
described as approximating severe limitation of the lumbar 
spine.  There was somewhat limited motion in extension and 
lateral flexion, but forward flexion was still normal.  
Therefore, the Board concludes that the limitation of motion 
is most aptly described as moderate (i.e., of medium range), 
which is consistent with a 20 percent rating under former 
Diagnostic Code 5292.  For these reasons, the Board finds 
that a rating in excess of 20 percent under former Diagnostic 
Code 5292 is not warranted.

There have been no clinical findings sufficient to justify 
the assignment of 10 percent rating for the prior to July 20, 
2000.  The June 2002 VA examiner noted that there was no 
significant change in the lumbar spine disability in the 
previous three years.  Therefore, the Board finds that a 20 
percent disability rating under Diagnostic Code 5292 is 
warranted, effective from May 23, 2000 to June 20, 2004.



(ii.)  The current schedular criteria

Under the current schedular criteria, to warrant a rating in 
excess of 20 percent, there must be forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Ankylosis is 
the immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  As noted above, there is no evidence of ankylosis in 
the medical records, so the Board will look at forward 
flexion.

There is no medical evidence from September 26, 2003 to June 
19, 2004 showing the specific range of motion of the lumbar 
spine.  A May 2004 VA treatment record reflects that range of 
motion was "decreased to the trunk."  However, there is no 
medical evidence that forward flexion was to 30 degrees or 
less.  As noted above, the findings on the June 2002 VA 
compensation examination show that forward flexion was 
"normal" or, more precisely, to 90 degrees.  Therefore, a 
higher disability rating under the current schedular criteria 
is not warranted.

(iii.)  DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  See DeLuca, supra.  Those sections allow for the 
assignment of additional disability based on functional loss 
due to pain.  In light of the fact that the veteran's lumbar 
spine disability is rated at less than the maximum rating for 
limitation of motion prior to June 20, 2004, the Board must 
consider whether a higher rating is warranted pursuant to 
DeLuca.

The Board finds that an increased rating based on additional 
functional impairment due to pain is not warranted for that 
period.  The medical evidence prior to the June 2004 VA 
examination does not indicate that the veteran had additional 
functional limitation based on DeLuca factors.  There is no 
medical evidence showing additional limitation of motion due 
to pain or other factors and there is no basis upon which to 
assign additional disability through the application of 
DeLuca factors, 38 C.F.R. §§ 4.40 and 4.45.  The report of 
the June 2004 VA examination shows that there was no 
fatigability or incoordination with movement and that the 
sole manifestation was pain with no objective evidence of 
pain on motion other than the veteran's facial grimacing on 
extremes of motion.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The AMC explicitly considered the veteran's claim under 
C.F.R. § 3.321(b)(1) in the November 2005 SSOC.  Accordingly, 
the Board will address the possibility of the assignment of 
an extraschedular rating for the increased disability rating 
at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected degenerative disc disease of the lumbosacral spine 
with status post fusion at L5-S1 is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's degenerative disc disease of the lumbosacral spine 
with status post fusion at L5-S1 with the established 
criteria found in the rating schedule for spinal disabilities 
shows that the rating criteria reasonably describes the 
veteran's disability level and symptomatology; as discussed 
above, the rating criteria considers impairment based on 
limitation of motion.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for her lumbar 
spine disability.  Indeed, it does not appear from the record 
that she has been recently hospitalized for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran is currently unemployed.  
Although the veteran has limitations on her ability to do 
housework, there is nothing in the record to indicate that 
this service-connected disability on appeal would cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Moreover, the report of the June 
2004 VA examination shows that the veteran's obesity also 
adversely impacts her functional capacity.  

Additionally, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.

The Board therefore has determined that referral of this case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against a showing that the veteran's service-connected 
degenerative disc disease of the lumbosacral spine with 
status post fusion at L5-S1 an increased rating, in excess of 
the currently assigned 40 percent.  

The Board further finds that the 20 percent rating for the 
veteran's service-connected degenerative disc disease of the 
lumbosacral spine with status post fusion at L5-S1 should be 
assigned as of May 23, 2000.  The appeal is allowed to that 
extent.


ORDER

Entitlement to an increased disability rating for 
degenerative disc disease of the lumbosacral spine with 
status post fusion at L5-S1 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


